Order reversed, with ten dollars costs and disbursements, for the reason that as all of the objections filed to the account do not present naked questions of law, the learned surrogate should have heard the allegations and proofs of the parties (Code Civ. Proc. § 2728), instead of attempting to dispose of the objections upon the recital, “ now after examining said account, and hearing the attorneys for the representatives in favor of the account, and *939the attorney for the residuary legatees in opposition thereto.” Jenks, P. J., Burr, Thomas, Rich and Stapleton, JJ., concurred.